UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4760



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEDRICK FRANK O’MEARA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-91-44)


Submitted:   September 20, 2002           Decided:   October 2, 2002


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Cline, MICHAEL R. CLINE LAW OFFICE, Charleston, West
Virginia, for Appellant.   Kasey Warner, United States Attorney,
Charles T. Miller, First Assistant United States Attorney, Andrew
R. Cogar, Third Year Law Student, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kendrick O’Meara appeals the district court’s order granting

the Government’s motion to revoke O’Meara’s conditional release and

denying O’Meara’s motion that he be unconditionally released from

both federal and state custody.          We have reviewed the record and

the district court’s opinion, and we find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. O’Meara, No. CR-91-44 (S.D.W. Va. Sept. 7, 2001).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2